Citation Nr: 0015119	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-10 749	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 13, 1933 to 
February 20, 1935, from February 24, 1939 to November 3, 
1945, and from November 17, 1945 to April 1, 1967.

The current appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO, among other actions, in 
pertinent part granted entitlement to service connection for 
Meniere's disease and assigned a 30 percent evaluation, 
effective May 28, 1997, the date of receipt of the original 
claim of entitlement to service connection for various 
disorders.

In November 1999, the RO reclassified the service-connected 
disability from Meniere's disease to peripheral neuropathy 
and continued the 30 percent disability evaluation.  
Additionally, the RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 
20 percent evaluation, effective May 28, 1997, and for 
tinnitus with assignment of a 10 percent evaluation, 
effective June 10, 1999.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



Initially the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 30 percent 
for his peripheral neuropathy is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected peripheral neuropathy (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an initial rating in excess of 30 
percent for that disability is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Brown, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the evidentiary record discloses that the 
veteran's service-connected balance problems, once thought to 
reflect Meniere's disease, are actually reflective of 
diabetes mellitus.  He was examined in mid-1998 to ascertain 
the nature and extent of severity of his balance problems; 
however, diagnostic impressions given then were inconclusive.  
The most recent examination of record conducted in August 
1999 was an ear examination wherein it was concluded that the 
veteran did in fact have peripheral neuropathy, not Meniere's 
syndrome as previously thought, although both diagnoses were 
reported to account for his symptomatology in mid-1998.

The medical information referable to the veteran's service-
connected peripheral neuropathy suggests that it may involve 
other body areas since it has been linked to diabetes 
mellitus for its etiology.  The Board is of the opinion that 
clinical manifestations of the veteran's peripheral 
neuropathy, to include the nerves and body systems involved 
would materially assist in the adjudication of his appeal.


The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
will not decide the issue prepared and certified for 
appellate review pending a remand of the case to the RO for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of his peripheral neuropathy.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
examination of the veteran by a board 
composed of a neurologist and 
endocrinologist, and/or other appropriate 
specialists for the purpose of 
ascertaining the current nature and 
extent of severity of his peripheral 
neuropathy.  


Any further indicated specialist 
examinations and/or diagnostic studies 
should be conducted.  The claims file, 
copies of the criteria for rating 
diseases of the endocrine system and 
peripheral nerves, and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations, and each examiner must 
annotate the examination reports in this 
regard.  The examiners must provide 
detailed reports of all body systems and 
peripheral nerves involved in the 
veteran's service-connected peripheral 
neuropathy disability.  In so doing, the 
examiners may address portions of the 
criteria for rating diseases of the 
endocrine system and peripheral nerves.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for peripheral neuropathy.  

The RO should consider the applicability 
of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (holding that in initial 
rating cases, separate ratings can be 
assigned for separate periods of time 
based on the facts found, a practice 
known as "staged" ratings).  The RO 
should also document it consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


